Exhibit 99.1 Board of Directors Attention: Ash Rofail Santeon, Inc. 11710 Plaza America Drive, Suite 2000 Reston, VA 20171 John Castiglione PO Box 91498 San Diego, CA 92169 September 1, 2010 RE: Board Resignation Ash, This letter is to server as my formal board resignation from the Board of Directors of Santeon, Inc. I will continue as an employee under the terms of my present employment agreement until such time other agreements and terms are determined and new agreements signed. Sincerely, /s/ John Castiglione John Castiglione
